Opinion of the Court
Quinn, Chief Judge:
A general court-martial convicted the accused of three specifications of taking indecent liberties with three boys in the Boy Scout troop of which he was scoutmaster. The maximum punishment extended to a dishonorable discharge and confinement at hard labor for twenty-one years, but the court-martial adjudged a sentence which included a dishonorable discharge and confinement at hard labor for three years. The accused contends he was prejudiced as to the sentence by improper argument of trial counsel.
Before considering the specifics of the allegation of error, it is appropriate to note that no objection was made to any of the remarks now viewed as constituting, in the aggregate, a denial of due process. We are not inclined to penalize an accused for flagrant oversights or neglects of his counsel at trial (United States v Boberg, 17 USCMA 401, 38 CMR 199), but defense has some obligation to object to argument regarded as an appeal to passion or deemed unsupported by the evidence. Timely objection can result in timely correction of improper argument, and appropriate instructions can, in many instances, purge all possibility of harm. See United States v Long, 17 USCMA 323, 38 CMR 121. The absence of objection tends to indicate that the defense did not regard the prosecutor’s argument as egregiously improper and is a,persuasive inducement to an appellate court to evaluate the prosecutor’s argument in the same light as the defense probably considered it at the trial. United States v Johnson, 3 USCMA 447, 454, 13 CMR 3; United States v Stevenson, 34 CMR 655, 659; United States v Lawson, 337 F2d 800 (CA 3d Cir) (1964), certiorari denied, 380 US 919, 13 L Ed 2d 804, 85 S Ct 913 (1965).
The accused’s first objection to trial counsel’s argument was presented to the board of review. The attack centered on two points, both of which were rejected. On this appeal, the assignment of error has been expanded to six separate objections.
Appellate defense counsel charge trial counsel with gross misrepresentation of the import of two of a group of Airman Performance Reports admitted in evidence for the defense. Trial counsel invited the court members to “[l]ook” at the reports and “get a true picture of him as an airman, ‘below average/ ‘below standard.’ ” In his own argument, defense counsel disputed trial counsel’s description of the reports as reflecting “sub-standard” performance and called attention to the fact that both reports recommended the accused “for Air Force career.”
One of the reports describes the accused as possessing “an excellent working knowledge” of his duty responsibilities and indicates that he discharged his duties “in a quick and efficient manner”; he was placed in the second highest of the ten groups in the separate categories of Accomplishment and Performance of Duties. Referring to other areas of accused’s conduct, the report observed that at various times the accused “seemed to have no regard for his appearance,” but there was “marked improvement” during the rating period and the deficiency had not “affected” the accused’s duty performance. In the category titled “Bearing and Behavior,” which required consideration of standards of dress and the extent to which the rated individual “enhances the image of the Air Force Airman,” the rating official placed the accused in the fourth lowest of the *294ten groups listed in the category. The indorsing official concurred in the ratings. The second report observed that the- accused’s work was “often of high quality,” but there was inconsistency, in that if the accused did not “like some particular task,” he did not perform in accordance with his capabilities. Both the reporting and indorsing officials rated the accused in the seventh highest of the ten groups in Accomplishment and sixth highest of the ten groups in Bearing and Behavior.
In support of the claim of misrepresentation, appellate defense counsel have marshalled an array of eases condemnatory of the prosecuting attorney who suppresses material evidence favorable to the accused or knowingly presents false evidence unfavorable to the accused. See Brady v Maryland, 373 US 83, 10 L Ed 2d 215, 83 S Ct 1194 (1963); United States v Beatty, 10 USCMA 311, 27 CMR 385. The difficulty with the defense contention is not with the law, but with the simple fact that trial counsel’s conduct did not fall within the ambit of these cases.
Trial counsel did not hide the reports from the court members or misrepresent their contents. On the contrary, he expressly invited the court members to read the reports. His argument reflects merely a conclusion as to the meaning of the various ratings. Thus, he referred to the reports as presenting a “true picture”.of the accused. That picture could be discerned only from the composite of the remarks and ratings by the rating officials. The Government concedes that the picture visualized by trial counsel was “exaggerated.” We can go further and agree with appellate defense counsel that it is difficult if not impossible to read the reports as depicting the accused as a below average airman, especially if all the reports are considered together, but it is equally difficult to construe the argument as a misrepresentation of material facts to the accused’s prejudice. When the reports were received in evi-dence, the law officer indicated they would “be with the court” when the court members went into closed session for deliberation on the sentence. There is no specific note by the reporter to indicate the reports were actually turned over to the court -members, but the enjoinder by both trial counsel and defense counsel that the court members “look” at the reports supports the conclusion that the law officer’s ruling was carried out. We have no doubt that the court members determined the import of the performance reports according to their -own reading -of them, rather than trial counsel’s. United States v Lawson, supra, at page 807.
At the beginning of his argument, trial counsel asked a series of rhetorical questions, one of which was, “[w]ould you want this man living . . . on the German economy in a U. S. uniform?” Before the board of review, the accused contended the question improperly intimated that relations between the United States and West Germany should play a part in the sentence. See United States v Brennan, 10 USCMA 109, 27 CMR 183; United States v Cook, 11 USCMA 99, 102, 28 CMR 323. The learned board of review evaluated the remark in the context of the entire argument and concluded it amounted to no more than an exhortation by trial counsel to the court members to impose confinement to keep the accused “in an environment where he could [not] again prey on innocent children.” Although appellate defense counsel have not undertaken to refute the correctness of the board of review’s contextual construction, we are willing to assume that the question does have the implication suggested by the accused. That assumption would ordinarily require reconsideration of the sentence, but reconsideration has already been accorded the accused on this basis. The board of review pointed out that, while it found no error in trial counsel’s argument to compel reassessment of the sentence, it had “nonetheless, independently re*295evaluated the accused’s punishment in light” of its discussion of the assigned errors and on the basis of “the entire record.” We are satisfied that, under the circumstances of this case, the board of review’s action “eliminated any possible adverse impact of trial counsel’s remarks” on this point. United States v Weaver, 13 USCMA 147, 149, 32 CME 147.
Further complaint is made about certain of trial counsel’s comments regarding the accused’s relationship to the Boy Scouts. The defense had introduced substantial evidence to indicate that the accused had done an exceedingly commendable job as a scoutmaster and had been several times commended by Scout officials. However, one defense witness testified that the accused’s connection with an “incident such as this” would bar him from further participation “in Scouting.” Trial counsel referred to this testimony, and suggested to the court members that they bar the accused from further service in the Air Force. His remarks are as follows:
“The question now turns to what you must do. . . .
“. . . First, you must decide whether or not you want this man in the Air Force. The Boy Scouts of American [sic] have already decided they don’t want him. Do you want him in the Air Force? The government submits that you do not.”
The board of review considered trial counsel’s remarks as representing fair comment. We agree. The defense had presented the accused’s services to the Boy Scout organization as mitigating evidence. Trial counsel was entitled to argue that, since these services would not suffice to retain the accused in the Boy Scout movement, they should not influence the court members to retain him in the Air Force. United States v Hutton, 14 USCMA 366, 34 CME 146; United States v Johnson, 12 USCMA 602, 31 CME 188.
In part of his argument, trial counsel spoke briefly about the general problem of the prevalence of crime. He introduced his remarks with this statement: “I know that you read the paper and listen to our public figures, and you know that the No. 1 domestic problem facing our country today is crime.” Then, he reviewed various reasons that have been advanced to account for the problem. Appellate defense counsel contend these comments are unsupported by evidence and represent an “intemperate appeal for punishment based on matters” not in evidence and not “commonly known within the community.” The Government maintains that the court members were undoubtedly well aware of the existence and primacy of the crime problem, so the remarks are manifestly innocuous. While this trial took place in West Germany, we tend to agree with the Government that the American military community in that country would, as a matter of contemporary history, be aware of the crime problem in the United States. United States v Long, supra, at page 327. The relevance of that information to this case is another matter. Such notice as may be allowed by contemporary history hardly supports the conclusion that the crime problem in the continental United States is comparable to, or inclusive of, the crime problem in the American military community in West Germany. Be that as it may, we are unable to construe this part of the argument as an appeal to the court members to adjudge a more severe sentence than they would otherwise impose, in the interest of alleviating, or at least not contributing to, the problem. We think it was an allowable preface to trial counsel’s appeal for “responsible justice” and “an appropriate sentence.”
Trial counsel presented five factors for the court members to consider in determining the sentence. The fourth of these was “rehabilitation.” In a series of rhetorical questions, trial counsel suggested that the Air Force provided a disciplinary barracks and “professional treatment” for rehabilitation. He urged the court members to impose a period of confinement *296“long enough for both the punitive and rehabilitative measures to be effective.” At trial, defense counsel argued that the accused’s “best chance” for rehabilitation was “in society,” not in confinement, but he did not, as we have previously noted, object to trial counsel’s remarks as impermissible argument. On this appeal, appellate defense counsel contend the prosecutor’s comments were objectionable as an appeal for a severe sentence in reliance upon the mitigating action of superior authority (see United States v Stevenson, 34 CMR 655, petition denied, 15 USCMA 670, 35 CMR 478), and as implying that the accused suffered from a mental disorder which required “professional treatment.” Our reading of the questions does not leave us with the same misgivings. We are certain members of the Air Force know that the service provides confinement facilities for persons sentenced to confinement by court-martial. Whether we may go further and also assume common knowledge that these confinement facilities provide “professional treatment” for the purpose of rehabilitation need not detain us. In our opinion, these references by trial counsel do not suggest the accused suffered from any sort of disability, and that he ought to be confined for a longer period than would otherwise be deemed appropriate in order to provide leeway for clemency action by superior authority.
Appellate defense counsel’s final contention is that trial counsel equated “the victims to the sons of the court members” and thereby inflamed the court members against the accused.1 The argument is based upon several remarks, as follows:
“. . . Would you want Sergeant Wood to have access to other young boys, your friends’ sons, or your own sons? . . . [I]f you can’t administer justice to Sergeant Wood in the same manner as you would want justice administered to Sergeant Wood had it been your son, you are denying . . . [the victims] the protection of the law. . . . You are saying, ‘If it happened to my child, he needs to be punished, but since it is their children, forget it.’ What would you have done had it been your child?”
Government counsel construe the remarks as no more than a comment on the “gravity of the offenses.” This answer misconceives the problem. Had a court member been the father of one of the victims, he would manifestly be disqualified to sit in judgment of the accused. Manual for Courts-Martial, United States, 1951, paragraph 62/, page 92; United States v Gordon, 1 USCMA 255, 2 CMR 161. Consequently, to ask a court member to place himself in the position of a near relative wronged by the accused is to invite him to cast aside the objective impartiality demanded of him as a court member and judge the issue from the perspective of personal interest. United States v Begley, 38 CMR 488 (August 9, 1967); 50 CJS, Juries, § 218b (2), page 957. Trial counsel’s remarks, therefore, were patently wrong, and the law officer should have instructed the court members to disregard them.
One further comment by trial counsel merits mention. Trial counsel began his argument with a series of questions. He followed these with this statement: “If you answer any of these questions with a ‘no,’ and you vote for retention or for not confining this man, you are selfish, self-centered, and are not fulfilling your responsibility to your society or the Air Force.” The jury system has come a long way from the time when jurors could be insulted or threatened with personal disadvantage because they reached a result contrary to that regarded as correct by the Government, in the person of the judge or prose*297cuting attorney. Court-martial members are the military equivalent of jurors. They, as much as their civilian counterparts, cannot be scolded or scourged because they act in a way that does not conform to the preconceptions of the prosecutor. Trial counsel may properly ask for a severe sentence, but he cannot threaten the court members with the specter of contempt or ostracism if they reject his request. In our opinion, the remarks made here exceeded the bounds of fair comment.
Not all improper argument by trial counsel is ground for reversal. United States v Lawson, supra; Mellor v United States, 160 F2d 757 (CA8th Cir) (1947), certiorari denied, 331 US 848, 91 L Ed 1858, 67 S Ct 1734 (1947). If the record leaves us with the conviction that the improprieties in the argument did not influence the court members, there is no justification for reversal. The most serious impropriety in the argument before us is trial counsel’s appeal to the court members to imagine that their sons were the victims of the accused’s offenses. If the record contained nothing more on the subject, reversal might be appropriate. See Adams v State, 192 So 2d 762 (Fla) (1966). The subject, however, was considered during the challenge proceedings at the beginning of the trial. Four of the court members and the law officer indicated they had children in the Scout movement. All represented they could and would remain impartial in discharging their respective responsibilities in the case. Responses to other questions by the other court members reflect similar representations of impartiality. Since the issue was fully ventilated during the challenge procedure, and defense counsel indicated satisfaction with the law officer and the court members, we are convinced that trial counsel’s remarks did not have the impact they might otherwise have had. The relative leniency of the sentence adjudged by the court provides affirmative evidence of the validity of our conviction. As we pointed out earlier in this opinion, the accused was liable to confinement at hard labor for twenty-one years, but the court-martial sentenced him to three years.2 Evaluating trial counsel’s argument as a whole, and considering it in the light of the entire record, we are satisfied that the improprieties in the argument were not prejudicial to the accused.
The decision of the board of review is affirmed.
Judge Darden concurs.

 A similar contention was made in United States v Boberg, 17 USCMA 401, 405, 38 CMR 199, but other improprieties in trial counsel’s argument made it unnecessary for the Court to discuss the matter.


 After trial, four of the court members recommended that the accused be assigned to a retraining group, with the view toward possible restoration to duty; three of these court members had sons in the Scouts.